Title: To Benjamin Franklin from Vergennes, 18 March 1779
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Vlles. le 18. Mars. 1779.
J’ai reçu M la lettre que vous m’avez fait l’honneur décrire ce matin. Je desire que M. grand reussise mieux que M. de Chaumont à vous procurer les fonds dont vous avez besoin; le Roi tiendra à son égard les mêmes promesses que j’avois faites en son nom à M. de Chaumont, et s’il veut bien se rendre ici, je les luy expliquerai.
J’ai l’h d’être
M. franklin
